DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-4, and 6-15 are allowed.
	Wu et al. (US 20180150749) teaches a system and method for providing a conversation session with an artificial intelligence entity that is associated with a business entity. In some aspects, input is provided to an artificial intelligence entity advertisement system. The input is analyzed to determine the subject matter of the input. An artificial intelligence entity associated with the subject matter is then selected and provided to the user. The artificial intelligence entity recommends products or services that are provided by the business entity to the user. 
Park Sun Hong (KR 20150086909 A) teaches a method to use hazard warning about that, inside the vehicle input unit for receiving voice signals from, for storing the voice information to be used for voice calls, and watching DMB audio database using a mobile terminal, in association with the audio information stored in the voice database, and an audio signal inputted through the input unit a voice call or whether to provide a configuration that includes a warning of a danger warning due to the risk for determining whether DMB viewing and control of voice communication or DMB watching operation in response to a control signal of the controller, the audio signal generated during a vehicle driving voice DB the audio information stored in the matching to determine whether or not a voice call or viewing DMB, and the effect of being able to warn of danger from the use of the portable terminal can be obtained.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “an artificial intelligence interface configured to acquire information on a situation of a user and output a notification when the situation of the user corresponds to information included in the database, wherein the database includes at least one of a personal database of the user, a standard behavior database or an accident type database, wherein the standard behavior database includes information on a behavior of a driver while driving, and wherein the personal database of the user includes information on a behavior pattern acquired from a past behavior of the user, wherein the artificial intelligence interface is configured to acquire information on a behavior of the user, wherein, when the behavior of the user corresponds to the behavior of the driver included in the standard behavior database, the artificial intelligence interface is configured to determine whether the behavior of the user corresponds to the behavior pattern included in the personal database, wherein, based on the determination, the artificial intelligence interface is further configured to adjust an output intensity of the notification to be output”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641